Citation Nr: 1035053	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus (flat feet).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 
1963.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which denied 
entitlement to service connection for a left shoulder disability, 
left knee disability, tinnitus, and a bilateral foot disability 
to include pes planus.

As support for his claims, the Veteran testified at a hearing at 
the RO in May 2008 before the undersigned Veterans Law Judge 
(VLJ).  During the hearing the Veteran submitted additional 
evidence and waived his right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

In October 2008, the Board denied the Veteran's claims of 
entitlement to service connection for left shoulder and left knee 
disabilities and remanded the claims of entitlement to service 
connection for tinnitus and bilateral foot disorder to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  Specifically, the Board instructed the 
AMC/RO to obtain additional service treatment records (STRs) and 
the Veteran's service personnel records (SPRs).  
As well, the AMC/RO was instructed to schedule the Veteran for a 
VA examination for a medical nexus opinion concerning the 
etiology of his tinnitus, including specifically in terms of 
whether it dates back to his military service.  It was also 
requested that either an addendum or new VA examination be 
obtained in order to address the issue of aggravation of the 
Veteran's foot disorder, specifically pes planus, during his 
military service.  

Regrettably, the claim for service connection for a bilateral 
foot disorder, to include pes planus, must again be remanded to 
the RO via the AMC for additional clarification.  VA will notify 
the Veteran if further action is required.  However, the claim of 
entitlement to service connection for tinnitus is addressed 
below.


FINDINGS OF FACT

1.  Tinnitus was not manifest during service.

2.  The Veteran's first indication of bilateral tinnitus was in 
January 2004, over four decades after service.

3.  There is no competent medical evidence of a nexus between the 
Veteran's current tinnitus and his active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and 
June 2005, March 2006, March 2009 and February 2010.  The letters 
informed him of the evidence required to substantiate his claim 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the March 2006 and February 
2010 letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  And 
of equal or even greater significance, after providing that 
additional Dingess and following the Board's May 2008 decision, 
the RO readjudicated the Veteran's claims in the March 2010 SSOC.  
See again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records and lay statements provided by the 
Veteran.  The Veteran was also provided a VA compensation 
examination in March 2009 to determine the nature and etiology of 
his tinnitus, specifically, whether it is due to his military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board is satisfied as to substantial compliance with 
its May 2008 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board notes that the RO complied with the previous 
remand directives, regardless of the fact that additional 
clarification is necessary before the remaining claim may be 
adjudicated.  Therefore, the Board is satisfied that VA has 
provided all assistance required by the VCAA and appellate review 
may proceed without prejudicing the Veteran.  



II.  Service Connection for Tinnitus

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to 
establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); 38 CFR § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st 
ed. 2007).

The Veteran contends that he suffers from tinnitus due to noise 
exposure from rifles, machine guns, cannons, and generator shop 
and truck engines during his three years in service.  The Veteran 
states he was not provided with hearing protection while in the 
military.  Nonetheless, after reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection.  

The Veteran has a current diagnosis of bilateral tinnitus.  
Specifically, the March 2009 VA compensation examiner found that 
the Veteran has bilateral tinnitus.  Therefore, the requirement 
of a current disability has been met.   

Regarding in-service incurrence, the Veteran's STRs showed that 
he complained of hearing loss in his left ear, which was 
determined to be due to an impacted cerumen in November 1960.  
The disorder resolved in service.  No additional STRs refer to 
any complaints, diagnoses or treatment of left ear hearing loss 
or impacted cerumen.  It is also noted, the Veteran's November 
1962 separation examination report makes no reference to any 
injuries or complaints concerning ringing in his ears or hearing 
loss, including considering the single in-service complaint 
concerning his hearing.  In fact, it was reported that his 
hearing was normal upon separation.  The Veteran's service 
treatment reports, particularly his separation from service 
examination report, provide highly probative evidence against his 
claim that he suffered from tinnitus during his military service, 
at least at any time up to and including the time of that medical 
evaluation.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

Of equal significance is the report of the March 2009 VA 
compensation examiner who concluded that the Veteran's tinnitus 
is "less likely than not" caused by any in-service injury.  The 
examiner did note that the Veteran's hearing was significantly 
worse than at his separation examination in November 1962.  
However, the Veteran did not complain of or seek treatment for 
ringing in his ears.  The examiner considered the claims file and 
determined that there was competent medical evidence against a 
nexus finding.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board finds that this 
negative medical opinion is entitled to great probative weight 
against the claim.  The medical opinion was rendered after 
reviewing the Veteran's claims file, examining him, and it was 
based on objective evidence of record and sound medical 
principles.  

The Board further notes that the Veteran failed to provide any 
objective indication of tinnitus until January 2004, over four 
decades after his military service ended.  Even in January 2004, 
tinnitus was noted in VA treatment records but no treatment was 
provided.  The lapse of so many years between his separation from 
service and the first documented complaint or treatment for the 
claimed disorder is probative evidence to be considered in 
determining whether his current disability may be traced back to 
his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges the fact that the Veteran did not have 
indications of tinnitus during service, when separating from 
service, or for several ensuing years, is not altogether 
dispositive of his claim.  The laws and regulations do not 
require in-service complaints of or treatment for tinnitus in 
order to establish entitlement to service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, it is only 
required that he currently has tinnitus, and that he have 
competent evidence etiologically linking his current disability 
to his military service.  Unfortunately, as discussed above, it 
is in this critical aspect that the Veteran's claim for tinnitus 
fails.  The March 2009 VA examiner specifically determined that 
the Veteran's tinnitus is not due to his military service.  
Moreover, there is no competent evidence, medical or otherwise, 
to refute the negative nexus opinion from the March 2009 VA 
examiner.

Moreover, in addition to the medical evidence, the Board has 
considered the lay statements the Veteran provided in support of 
his claim, including his own testimony at the Travel Board 
hearing in May 2008.  His lay statements, at the hearing and 
through his written statements, the Veteran asserted he was 
exposed to acoustic trauma in service and this led to his 
tinnitus.  He stated that he was assigned to the 35th Armor 
Division, which is a tank regiment.  He also stated that he was 
close to the tanks when the tanks fired.  The Veteran stated that 
he also worked near generators in service.  He stated that he 
experienced ringing in the ears in service and still experiences 
constant ringing in the ears, although it was of a gradual 
nature.  Finally, the Veteran reported that post service, he was 
exposed to excessive noise while working in an auto repair shop 
but he wore hearing protection during this time.  The Board notes 
that the Veteran is competent to describe being exposed to loud 
noises such as those described above and he is competent to 
report symptoms of ringing or a noise in his ears.  A lay person 
is competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board 
rejects the Veteran's statements, asserting that he has 
experienced tinnitus since service, in that they are not 
credible.  A review of the objective evidence reveals that the 
Veteran's statements are inconsistent with statements made 
contemporaneous to his separation from service.  Contrary to his 
assertions that he has had tinnitus since service, the Veteran's 
service treatment records affirmatively show normal findings.  
The objective credible evidence shows that the etiology of 
tinnitus first manifested many decades after service.

Indeed, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, continuity of symptoms 
has not been established, either through the competent medical 
evidence or through the Veteran's or his representative's 
contentions.  In assessing the Veteran's credibility, the Board 
also points out that the Veteran did not file a VA claim until 
March 2005.  There are no audiological examinations in the record 
until his March 2009 VA compensation examination; this is forty-
six years after discharge from service.  Further, over forty 
years have lapsed since he separated from service before the 
first recorded complaint about his tinnitus.  When the Veteran 
received an audiological examination in 2009, he stated that his 
tinnitus was of a gradual nature since 1961.  However, as 
mentioned the service treatment records affirmatively show normal 
findings.  There is no history of complaint, treatment or a 
diagnosis of the Veteran's current tinnitus, either in service - 
such as at the time of his separation examination, or even for 
many years after, indeed decades.  

Therefore, the record does not indicate that the Veteran 
experienced tinnitus since service, and to the extent that the 
Veteran asserts such, the Board finds that his statements are not 
credible.  Continuity of symptoms has not been established.  In 
fact, the Veteran reported that tinnitus started in 1961, but the 
objective credible evidence does not support this statement, as 
mentioned.  In addition, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be medical 
evidence that relates a current condition to that symptomatology.  
See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage, supra.  
In this case, there is no competent evidence which relates the 
current tinnitus to any in-service noise exposure.  For these 
reasons, the Board finds that service connection for tinnitus is 
not warranted on the basis of continuity of symptomatology.

Accordingly, the preponderance of the evidence is against service 
connection for tinnitus.  There is no reasonable doubt to resolve 
in the Veteran's favor, and this claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for tinnitus is denied.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim of entitlement to 
service connection for a bilateral foot disorder, to include pes 
planus.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that the 
disease or injury existed before acceptance and enrollment and 
was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).

If an increase is shown, the presumption of aggravation may be 
rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a pre-existing condition was aggravated by 
military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence.")  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 
131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity in service beyond 
its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The 
presumption of aggravation applies where there was a worsening of 
the disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 206-207 (1991).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that if a 
condition was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the burden 
then shifted to the claimant to show that the condition increased 
in severity during service.

Here, the Veteran argues that his military service permanently 
worsened his bilateral foot disorder, to include pes planus, 
beyond the natural progression of the disease.  

Specifically, the Veteran's service treatment records noted pes 
planus, second degree, on the enlistment examination in January 
1960.  Service treatment records show that in August 1961, the 
Veteran was treated for tinea pedis.  In January 1962, the 
Veteran sought treatment for "complaints" in his feet and a "long 
history of foot trouble."  The November 1962 separation 
examination indicates that the Veteran did not report any 
symptoms pertinent to the foot and examination of the feet was 
normal.  There is also additional evidence of current foot 
disabilities. 

The July 2005 VA examination report indicates that the examiner 
concluded there was no evidence of any gross pes planus.  The 
diagnosis was for bilateral first metatarsophalangeal 
degenerative joint disease and 5th toe Taylor's bunion deformity.  
A March 2005 VA treatment record shows a diagnosis of pes planus.  
A July 2005 VA treatment record from the podiatry clinic shows a 
diagnosis of plantar fasciitis.  At the hearing before the Board 
in May 2008, the Veteran stated that he sought treatment for foot 
problems after service but those medical records were destroyed.  
He also stated that he has been seeking treatment for his foot 
symptoms for the past 6 years.

Pursuant to the October 2008 Board remand, the Veteran was 
afforded an additional VA examination in April 2009, before the 
same examiner as in the July 2005 examination.  In April 2009, 
the examiner confirmed the diagnosis of bilateral first 
metatarsophalangeal degenerative joint disease and 5th 
metatarsophalangeal degenerative joint disease with bunion 
deformities and diagnosed the Veteran with "pes planus at this 
time."  The examiner then opined, 

it was at least as likely as not (50% 
probability or more) that the current foot 
deformities, foot disorder first 
manifested during the Veteran's period of 
service and is medically related to the 
disorder that he had in service in the 
feet associated with repeat foot injuries 
due to running or jumping from the trucks 
and climbing the poles.  The rationality 
for this is he did not have any further 
injuries after the service.

However, in the February 2010 addendum submitted by the same 
examiner specifically concerning the issue of whether the 
Veteran's pes planus was aggravated by his military service 
(i.e., increased in severity during service), the examiner stated 
"in the opinion of this examiner, pes planus was diagnosed 
during service."  The examiner's opinion is based on the fact 
that there was no mention of aggravation during service except 
"via natural progression."  However, as previously mentioned, 
the Veteran's STRs show several complaints concerning his feet 
for a "long history of foot trouble."  Therefore, clarification 
and reconciliation of the above medical evidence is required 
before a decision on the merits may be reached concerning the 
claim for service connection for a bilateral foot disorder, to 
include pes planus.

Accordingly, this case is REMANDED for the following additional 
development and consideration:

1.  Ask the physician who conducted the 
July 2005 and April 2009 VA examinations, 
as well as the February 2010 addendum (or 
if he is no longer available, a suitable 
replacement) to prepare an addendum that 
addresses whether the Veteran's pes planus 
was aggravated by service (i.e., increased 
in severity during service), and if so, 
whether the aggravation was beyond the 
natural progression of the disorder.  

Additionally, the examiner should 
specifically address whether it is at 
least as likely as not (50 percent 
probability or more) that the other 
currently diagnosed foot disorder was 
first manifested during the Veteran's 
period of service or is medically related 
to disease or injury in service.  

Specifically, the examiner should clarify 
and reconcile the April 2009 and February 
2010 examination and addendum, 
respectively, concerning the statement 
that pes planus was first diagnosed in 
service.  Secondly, the examiner is asked 
to determine whether the Veteran's pes 
planus was aggravated by his military 
service, including a determination of 
whether the Veteran's bilateral first 
metatarsophalangeal degenerative joint 
disease and 5th toe Taylor's bunion 
deformity may be considered a 
manifestation of symptoms indicating a 
worsening of pes planus beyond its natural 
progression.  

If this disorder is not a manifestation of 
symptoms related to a worsening of pes 
planus, the examiner is asked to again 
render an opinion as to the nature and 
etiology of the Veteran's bilateral first 
metatarsophalangeal degenerative joint 
disease and 5th toe Taylor's bunion 
deformity, including whether it may be 
related to his service.  

If the examiner cannot reach this decision 
without an examination for any of the 
above questions concerning clarification 
or reconciliation, schedule the Veteran 
for an additional VA examination.

The examiner should provide a thorough 
rationale for any conclusion reached.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the preparation of the 
medical opinion and/or addendum.  

The Veteran is hereby advised that failure 
to report for a scheduled VA examination, 
without good cause, may have adverse 
consequences on his claim.  

2.  Then readjudicate the claim in light 
of the additional evidence.  If this claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


